Citation Nr: 0311310	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1972 to June 1995.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 2001 RO rating decision that denied a total 
rating for compensation purposes based on unemployability due 
to the veteran's service-connected disabilities.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In 
this case, there is additional VA duty to assist the veteran 
in the development of his claim for a total rating for 
compensation purposes based on unemployability.

A review of the record shows that the veteran underwent VA 
examinations in January 2002 to determine the severity of his 
numerous service-connected disabilities.  In January 2003, he 
testified before the undersigned sitting at the VA office in 
San Antonio, Texas.  He testified to the effect that he had 
pains of the right shoulder, low back, and knees related to 
service-connected right shoulder, low back, and right and 
left knee disorders that produced functional impairment.  He 
also testified that he had occasional trouble breathing due 
to his service-connected allergic rhinitis.  Under the 
circumstances, the veteran should undergo a VA compensation 
examination to determine the functional impairment related to 
the right shoulder, low back, and right and left knee 
disorders, and to determine the current severity of his 
allergic rhinitis.

At the January 2003 hearing, the veteran testified that he 
had received VA vocational and rehabilitation training.  His 
vocational and rehabilitation file and counseling records 
have not been associated with the appellate record, and they 
should be.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992)..

At the January 2003 hearing, the veteran requested increased 
ratings for his service-connected migraine headaches and 
Graves' disease.  These claims are "inextricably 
intertwined" with the claim for a total rating for 
compensation purposes based on unemployability and the claims 
should be adjudicated simultaneously.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The veteran also asserts that his 
depression and hypertension are manifestations of the Graves' 
disease.  In this case, he should undergo VA neurological and 
endocrinological examinations to determine the severity of 
his migraine headaches and Graves' disease.

At the January 2003 hearing, the veteran testified that he 
was receiving continuous treatment for his service-connected 
disabilities at the VA medical center (VAMC) (Audie L. Murphy 
Memorial Veterans Hospital) in San Antonio, Texas, and that 
he was scheduled for a dermatological evaluation to determine 
the severity of his service-connected actinic keratosis.  The 
reports of his ongoing treatment and evaluations should be 
obtained for association with the claims folder.  Murincsak, 
2 Vet. App. 363.

In light of the existing medical records and allegations of 
the veteran, it is the judgment of the Board that the duty to 
assist the veteran in the development of his claim for a 
total rating for compensation purposes includes providing him 
with a VA social and industrial survey.  The examiner provide 
an opinion as to the effect of the veteran's service-
connected disabilities on his ability to work.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
he needs to substantiate his claim for a 
total rating for compensation purposes 
and of the evidence VA will try to 
obtain.  The veteran should also be asked 
to provide the names, addresses and 
approximate dates of treatment, VA or 
private, for any of his service-connected 
disorders, so that any records not 
already obtained, and not requested 
below, can be secured.  

2.  The RO should associate the veteran's 
vocational rehabilitation (Chapter 31) 
file and counseling records with the 
appellate record.

3.  The RO should obtain copies of all 
the veteran's treatment and evaluations 
at the VAMC in San Antonio, Texas, since 
January 2002 for inclusion in the claims 
folders.

4.  The veteran should be scheduled for a 
VA social and industrial survey, focusing 
on the effects of his service-connected 
disabilities on his ability to work.  He 
should be asked to provide information as 
to his current employment situation, and 
if he is not working, a description of 
any efforts to seek employment.  The 
examiner should offer an opinion on what 
effects the veteran's service-connected 
disabilities have on his ability to work 
and, if he can work, the type of 
employment that he is qualified to 
perform.

5.  The veteran should be scheduled for 
appropriate VA compensation examinations 
to determine the severity of his service-
connected right shoulder, low back, and 
right and left knee disorder, and 
allergic rhinitis.  In order to assist 
the examiners in providing the requested 
information, the claims folders must be 
made available to them and reviewed prior 
to the examinations.

The orthopedic examiner should opine on 
the severity of the service-connected 
right shoulder, low back, and right and 
left knee disorders, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the affected areas.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when these 
joints are used repeatedly over a period 
of time.  The examiner should also be 
asked to determine whether the affected 
joints exhibit weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination found in 
terms of additional range-of-motion loss, 
the examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  The examiner 
should also offer an opinion on what 
effects the right shoulder, low back, and 
right and left knee disorders have on the 
veteran's ability to work.

The respiratory system examiner should 
note whether the veteran has polyps, 
greater than 50-percent obstruction of a 
nasal passage on both side or complete 
obstruction on one side, associated with 
the allergic rhinitis.  The examiner 
should also offer an opinion on what 
effects the allergic rhinitis has on the 
veteran's ability to work.

6.  The veteran should undergo a VA 
neurological examination to determine the 
severity of the migraine headaches.  The 
examiner should note whether the migraine 
headaches produce prostrating attacks 
and, if they do, the frequency of those 
attacks.  The examiner should offer an 
opinion on what effect the veteran's 
migraine headaches have on his ability to 
work.  In order to assist the examiner in 
providing the requested information, the 
claims folders must be made available to 
the physician and reviewed prior to the 
examination.

7.  The veteran should undergo a VA 
endocrinological examination to determine 
the severity of the Graves' disease.  The 
examiner should note whether the veteran 
has muscle weakness, weight gain, 
fatigability or constipation associated 
with the Graves' disease.  The examiner 
should express an opinion as to whether 
or not the veteran's dysthymic disorder 
and hypertension are manifestations of 
this disease.  The examiner should offer 
an opinion on what effect the Graves' 
disease has on the veteran's ability to 
work.  In order to assist the examiner in 
providing the requested information, the 
claims folders must be made available to 
the physician and reviewed prior to the 
examination.

8.  After the above development, the RO 
adjudicate the claims for increased 
ratings for migraine headaches and 
Graves' disease, and review the claim for 
a total rating for compensation purposes 
based on unemployability.  If the claim 
for a total rating for compensation is 
denied, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




